Citation Nr: 0928148	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for gunshot shrapnel wounds 
of both knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1940 to 
August 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2007 
and June 2008.  That development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on March 15, 2007, in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, gunshot shrapnel wounds of 
both arms and of the right leg, and residuals of cold injury 
due to frozen ankles and legs.  However, during the pendency 
of the appeal, those benefits were granted.  In this regard, 
the Board granted service connection for bilateral hearing 
loss and tinnitus in June 2007, and an October 2007 rating 
decision effectuated that grant.  A January 2009 rating 
decision also granted service connection for residuals of 
cold injury due to right and left frozen ankles, legs, and 
hands; a right distal gluteus maximus scar as a residual of a 
gunshot wound to the buttock; gunshot wound shrapnel wounds 
of the right and left upper extremities; and, a shrapnel 
wound scar of the medial right thigh.  Accordingly, those 
issues no longer remain in appellate status, and no further 
consideration is required.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have residuals of gunshot 
shrapnel wounds of both knees that are causally or 
etiologically related to military service.


CONCLUSIONS OF LAW

Resolving reasonable doubt in favor of the Veteran, residuals 
of gunshot shrapnel wounds of both knees were incurred in 
active service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for residuals of gunshot wounds 
of both knees, and therefore, the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below. 38 
U.S.C.A. § 5107(b).

In addition, in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d). "Satisfactory evidence" is credible 
evidence. Collette v. Brown, 82 F.3d 389, 392 (1996). Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition." Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

With regard to the remaining two material issues involved in 
a claim for service connection, i.e., whether there is a 
current disability and whether there is a nexus between the 
claimed in-service disease or injury and the current 
disability, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant. 38 U.S.C.A. § 5107(b).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations set forth above, the Board finds that the record 
clearly demonstrates that the Veteran currently has right and 
left knee disabilities.  In this regard, the Veteran showed 
the undersigned Veterans Law Judge scars on various parts of 
his body, including his knees.  The November 2008 VA 
examination report also documented him as having a scar on 
his left knee, albeit there was no comment as to whether or 
not the Veteran had a scar on his right knee.  Nevertheless, 
the November 2008 VA examiner later submitted an addendum to 
her report indicating that the Veteran had left and right 
knee residuals.  Thus, the remaining questions pertaining to 
service connection are whether the Veteran incurred an injury 
or disease during his period of service and whether his 
current disabilities are related to such injury or disease.

With regard to whether he incurred an injury or disease 
during his period of service, the Veteran has argued that he 
sustained gunshot shrapnel wounds to his knees during his 
period of service.  His service records list his military 
occupational specialty as a platoon sergeant with the Cannon 
Company, 135th Infantry.  His battles and campaigns included 
Tunisia, Naples-Foggia, Rome-Arno, North Apennines, and Po 
Valley, and he was awarded numerous decorations and 
citations, including the Combat Infantryman Badge, the Silver 
Star, the Purple Heart, the Distinguished Service Cross, and 
the Italian Military Valor Medal.  The Board finds that the 
Veteran's own statements that he sustained knee injuries in 
service constitute "satisfactory" or credible evidence that 
is consistent with the circumstances, condition, or hardships 
of his combat service. Collette, 82 F.3d at 392.  His 
statements regarding his injuries are credible in light of 
all the evidence of record and are not rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).  
Indeed, the only evidence to the contrary is the absence of 
contemporaneous records documenting such injury, which is 
insufficient to rebut his statements.  Accordingly, the Board 
concludes that the Veteran did sustain right and left knee 
injuries during service. 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).

The final issue remaining is whether the Veteran's current 
knee disabilities are related to his injuries in service.  
The Board notes that the question is whether these current 
conditions are at least as likely the result of the injury he 
sustained in service, as they are the result of another 
factor or other factors not related to service. 38 C.F.R. § 
3.303(d).  In this regard, the November 2008 VA examiner 
submitted an addendum to her report in May 2009 in which she 
opined that it is at least as likely as not that the 
Veteran's right and left knee residuals were caused by 
gunshot wounds sustained in service.  Although the examiner 
did not provide any rationale for her opinion, there is no 
other evidence to the contrary.  Indeed, the claims file does 
not contain any other opinion regarding the etiology of the 
Veteran's knee disorders.

In cases where a medical examination or opinion provides an 
inadequate basis on which the Board may base its own legal 
decision on appeal, the Board generally remands the case to 
obtain a better examination or clearer opinion.  However, 
given the Veteran's advanced age in this case and two prior 
remands to obtain an adequate opinion, the Board has decided 
to resolve the benefit of the doubt in favor of the Veteran.  
The Board also observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003),

Thus, for the reasons described above, the Board concludes 
that there is a reasonable doubt as to whether the Veteran's 
current right and left knee disorders are causally or 
etiologically related to his period of service.  To the 
extent that there is any reasonable doubt, that doubt will be 
resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the Board concludes that 
service connection for residuals of gunshot wounds of both 
knees is warranted.  


ORDER 

Subject to the provisions governing the award of monetary 
benefits, service connection for residuals of gunshot 
shrapnel wounds of both knees is granted.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


